Order awarding counsel fee and alimony reversed on the law and facts. The last paragraph of the order in respect to precluding evidence at the trial except in accordance with the bill of particulars is modified to read as follows: “ Further ordered that upon the trial of this action the plaintiff is precluded from giving evidence under paragraph numbered three of the complaint except as to acts of adultery committed with Alice Harper and Achsah Miller at No. 420 Spaulding street in the village of Waverly, Tioga county, N. Y.,” and as so modified the order is affirmed. All concur.